Citation Nr: 0325384	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, and if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973, to include a tour of duty in Vietnam from July 1971 to 
April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Although the RO has arguably reopened the claim for service 
connection for peripheral neuropathy and denied entitlement 
on the merits, the Board of Veterans' Appeals (Board) must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal within 
one year of an August 1997 RO rating decision denying service 
connection for peripheral neuropathy or within 60 days of an 
October 1997 Statement of the Case.

2.  Since the August 1997 unappealed RO denial of the claim 
for service connection for peripheral neuropathy, evidence 
was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The medical evidence demonstrates that it is at least as 
likely as not that the veteran has peripheral neuropathy 
attributable to exposure to Agent Orange during service.


CONCLUSIONS OF LAW

1.  The August 1997 RO determination that denied a claim for 
service connection for peripheral neuropathy is final.  38 
U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the August 1997 RO rating 
decision denying service connection for peripheral 
neuropathy, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2003). 

3.  Peripheral neuropathy was incurred in active service.  38 
U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In the case at hand, the veteran did file a notice of 
disagreement in August 1997, within one year of an August 
1997 RO letter notifying him of the unfavorable August 1997 
RO rating determination denying service connection for 
peripheral neuropathy.  However, he did not file a 
substantive appeal within 60 days from the date that the 
agency of original jurisdiction mailed the Statement of the 
Case to the appellant (October 1997), or within the remainder 
of the 1-year period from the date of the August 1997 mailing 
of the notification of the determination being appealed.  
Thus, the decision became final.  Further, the veteran 
indicated by written correspondence in May 1998 that he was 
satisfied with the resolution of his appeal (which included 
other unrelated issues as well), thus withdrawing his notice 
of disagreement and any arguable substantive appeal.  See 38 
C.F.R. § 20.204(b).

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, the RO has received, among other 
evidence, an April 2003 opinion from a VA neurologist in 
response to the Board's request for an expert medical 
opinion.  The VA neurologist's opinion is that the veteran's 
exposure history and temporal relation of onset of symptoms 
to his exposure make a peripheral neuropathy due to Agent 
Orange likely in the veteran.  The Board finds that this 
information is new and material evidence.  It is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Claim Granted

The veteran contends he has peripheral neuropathy as a result 
of exposure to Agent Orange in service.  He served in the 
military from September 1970 to June 1973, with a tour of 
duty in Vietnam from July 1971 to April 1972.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In January 1998, the veteran underwent a VA neurology 
examination, and the examiner, Dr. J.S., M.D., assessed that 
it was difficult to diagnose specifically peripheral 
symmetrical polyneuropathy; and that, as far as etiology, the 
veteran's long history of alcohol use could be the cause or 
contributing factor.  Dr. J.S. stated that it was difficult 
to say whether the veteran's in-service exposure to 
exfoliates could be a contributing factor.  

In March 1999, a VA physician, Dr. J.J.O., evaluated the 
veteran and diagnosed polyneuropathy, no cause determined, 
etiology possibly related to Agent Orange.  The veteran was 
referred for further evaluation.  

In January 2001, a VA physician, Dr. E.C., noted that the 
veteran had sensorimotor polyneuropathy of unknown etiology.  
The diagnosis was based on an EMG.

At his June 2001 RO hearing, the veteran described his 
history of symptoms of what had been subsequently diagnosed 
as peripheral neuropathy.  He described undergoing EMGs and 
other diagnostic tests to determine whether he had peripheral 
neuropathy and to rule out many possible causes of the 
peripheral neuropathy.  He described his exposure to Agent 
Orange in Vietnam.      

In June 2001, Dr. J.J.O. agreed with the diagnosis of chronic 
sensorimotor polyneuropathy, and indicated that, after 
extensive work-up, the exact etiology was not entirely clear.  
The examiner further noted, however, that the veteran 
appeared to have had extensive exposure to Agent Orange, and 
that, according to the federal government, Agent Orange can 
be associated with polyneuropathy.  Dr. J.J.O. opined that it 
was possible that the veteran's exposure to Agent Orange in 
the past could have caused his polyneuropathy, because the 
polyneuropathy had remained fairly static and not been 
progressive over the past year or two, supportive of a 
possible prior toxin exposure.  

In July 2001, Dr. J.J.O. wrote a letter on the veteran's 
behalf in support of his claim and stated that the veteran's 
polyneuropathy may have been caused by Agent Orange, and that 
other causes for the polyneuropathy had been ruled out with 
extensive testing.  

In April 2002, the veteran was evaluated at a VA Medical 
Center for disability of the peripheral nerves.  After the 
clinical examination of the veteran, the examiner's 
impression was that the veteran had sensory neuropathy, 
symmetric in the legs.  The examiner indicated that the upper 
extremities probably represented a different problem and not 
a polyneuropathy; in his view, the upper extremities more 
likely represented carpal tunnel in the left wrist with some 
superimposed C5-6 radiculopathy on that side.  

The examiner further opined that there was a myriad of causes 
of symmetric polyneuropathy, and that in the veteran, some of 
the leading causes were ruled out, including B12 deficiency, 
and that the neuropathy appeared to be primarily sensory, 
slow and chronic by history.  The examiner stated that it 
would be speculative as to whether or not the veteran's 
condition was induced by Agent Orange, and that he would not 
classify the condition as an acute or subacute peripheral 
neuropathy given the veteran's history of almost 20 years of 
symptoms.  The examiner pointed out that, on the other hand, 
another cause had not been identified for the veteran's 
neuropathy, though in the general neurologic practice 25% of 
peripheral neuropathies go undiagnosed as to etiology.  

In April 2003, the Board received a response to a request it 
had submitted for an expert medical opinion from a VA 
neurologist as to whether it was at least as likely as not 
(50 percent or more probability) that the veteran's currently 
diagnosed sensorimotor polyneuropathy is causally related to 
his exposure to Agent Orange during the 1970's while in 
Vietnam.  After recounting the veteran's history and noting 
that many other causes of peripheral neuropathy had been 
ruled out in the veteran, the reviewing physician opined that 
the veteran's peripheral neuropathy was as likely as not 
casually related to his underlying Agent Orange exposure.  In 
the neurologist's view, the veteran's exposure history and 
temporal relation of onset of symptoms to his exposure made a 
peripheral neuropathy due to Agent Orange likely in the 
veteran. 

The record does not contain a diagnosis or opinion supporting 
a finding that the veteran had acute or subacute peripheral 
neuropathy as defined by 38 C.F.R. § 3.309(e), Note 2.  
Nevertheless, the veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee, 
supra.  The Board requested the VA expert medical opinion, 
received in April 2003, to resolve a complicated medical 
issue in light of the favorable and unfavorable medical 
opinions associated with the claims file.  The Board finds 
the April 2003 expert medical opinion, based on a fully 
informed review of the veteran's history and expert 
understanding of the medical issue at hand, sufficient to 
resolve the issue of direct service connection in the 
veteran's favor.  The Board finds persuasive and accepts the 
medical expert's April 2003 opinion that the veteran's 
peripheral neuropathy is as likely as not causally related to 
his in-service Agent Orange exposure.  Accordingly, service 
connection for peripheral neuropathy is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

The claim for service connection for peripheral neuropathy is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



